                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:19CR170
                      Plaintiff,
                                                                        ORDER
       vs.

KATERINA PARKER

                      Defendant.


       This matter is before the court on the defendant’s unopposed Motion for Continuance
[37]. Counsel seeks additional time to review discovery and confer with the defendant. For
good cause shown,

                IT IS ORDERED that the defendant’s unopposed Motion for Continuance [37] is
granted as follows:

       1. The jury trial, now set for August 13, 2019, is continued to September 24, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and September 24, 2019, shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act. Failure to grant
a continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 26th day of July 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
